                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION                                c

                                                                                            f
SHAIIIED SUMMONS                                      §
                                                      §
V.                                                    §     CAUSE NO. A-18-CV-795-SS
                                                      §        [A-17-CR-249-SSJ
UNITED STATES OF AMERICA                              §




       BE IT REMEMBERED on this day, the Court reviewed the file in the above-styled cause,

and specifically Movant Shahied Summons's pro se Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C.    §   2255. (ECF No. 35) Having considered the motion, the governing

law, and the file as a whole, the Court now enters the following opinion and order denying

Summons's motion.

                                             Background

       Summons was charged by information with one count of conspiracy to commit wire fraud

in violation of 18 U.S.C.   §   1343 and 1349 (Count One), and one count      of aggravated identity

theft in violation of 18 U.S.C.    §   1028A(a)(1) (Count Two). (ECF No. 3). On July 20, 2017,

pursuant to a plea agreement and at the conclusion of a Rule      11   hearing, Summons waived

indictment and pleaded guilty to both counts alleged in the information. (ECF Nos.     5   & 20). The

written plea agreement included a waiver of Summons's right to appeal on any basis and a waiver

of his right to collaterally attack his conviction and sentence, other than to assert a claim of

ineffective assistance of counsel or prosecutorial misconduct. (ECF No. 5).
       The written plea agreement included a detailed factual basis for Summons's guilty plea.

(Id.). The plea agreement also stated:

       On February 22, 2017, Detective Matt Conley interviewed the Defendant in jail
       regarding the above-described events. In sum and substance, the Defendant admitted
       to the [alleged] offenses. . ., as well as other instances of similar fraud that were both
       known and unknown to [the Austin Police Department]. The Defendant stated that he
       actively committed these fraud schemes from approximately the summer of 2016
       through the time of his arrest and estimated that he profited between $300,000 to
       $400,000.

(ECFNo.   5   at 4).

       In return for Summons's guilty plea, the Government agreed it would not criminally

prosecute him further for the conduct giving rise to the charge contained in the information or

based on the facts set forth in the plea agreement. (Id.). Furthermore, the Government agreed to

recommend the District Attorney's Offices of Travis and Harris County dismiss the pending state

charges against Summons in those two jurisdictions. (Id.).

       A Presentence Investigation Report ("PSR") was prepared. (ECF No. 31). The PSR

calculated a total offense level of 26 and a criminal history score of VI, arriving at a guideline

sentencing range of 120 to 150 months imprisonment on Count One. (ECF No. 31 at 18-19). The

PSR noted the guideline sentence for Count Two was the minimum statutory term of two years

imprisonment. (ECF No. 31 at 18-19). Summons, through counsel, filed objections to the PSR.

(ECF No. 31 at 23-24). On September 22, 2017, the Court sentenced Summons to 120 months

imprisonment on Count One and a consecutive sentence of 24 months imprisonment on Count

Two. (ECF No. 32). Additionally, the Court imposed an aggregate sentence of               3   years of

supervised release and ordered Summons to pay restitution in the amount of $356,535.17, and a

special assessment of $100. (Id.). On that same day, the Court revoked Summons's supervised


                                                  2
release in Cause No. 1:1 7-CR-288-SS and sentenced him to 27 months to be served consecutively

to the sentence imposed in the instant cause.

         Summons executed his    §   2255 motion on September 12, 2018. In Summons's motion to

vacate he asserts "the statute under which" he was convicted is void for vagueness; the order of

restitution was improper; his right to be free of double jeopardy was violated; the sentencing

guidelines were "erroneously" calculated and applied; and he was denied the effective assistance

of counsel. (ECF No. 35).

                                                Analysis

I. Section 2255-Legal Standard

         Generally, there are four grounds upon which a defendant may move to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C.     §   2255: (1) the imposition of a sentence in violation

of the Constitution or the laws of the United States; (2) a lack of jurisdiction of the district court

that imposed the sentence; (3) the imposition of a sentence in excess of the maximum authorized

by law; and (4) the sentence is otherwise subject to collateral attack. 28 U.S.C.            §   2255; United

States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). A        §   2255 motion is "fundamentally different

from a direct appeal." United States   v.   Drobny, 955 F.2d 990, 994 (5th Cir. 1992). A movant in a

§   2255 proceeding may not bring a broad-based attack challenging the legality of the conviction.

Instead, the range of claims that may be raised in a       §   2255 proceeding is narrow and limited to

alleging errors of "constitutional or jurisdictional magnitude." United States         v.   Shaid, 937 F.2d

228, 232 (5th Cir. 1991).
II. Application

       A. Conclusory Claims

       The Court initially finds all of Summons's claims are conclusory. Summons fails to make

particularized allegations or to identify probative evidence in the record supporting his allegations.

The record does not support Summons's claims and, accordingly, the Court finds the claims fatally

conclusory and without merit. See United States            v.   Flores, 135 F.3d 1000, 1006 (5th Cir. 1998);

United States v. Jones, 614 F.2d 80, 82 (5th Cir. 1980).

       B. Waiver

       Summons expressly waived his right to collaterally attack his conviction and sentence,

except for claims based on the ineffective assistance of counsel or prosecutorial misconduct. This

waiver is effective if Summons's guilty plea was knowing and voluntary. United States               v.   Bond,

414 F.3d 542, 544 (5th Cir. 2005); Un ited States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).

Whether a guilty plea is "knowing" focuses on "whether the defendant understands the direct

consequences of his plea including the maximum possible penalty," while "voluntariness"

concerns "whether the plea was induced by threats, misrepresentation, unfulfilled promises, or

improper promises." United States        v.   Diaz, 516 F. App'x 358, 360 (5th Cir. 2013) (per curiam)

(citing United States     v.   Hernandez, 234 F.3d 252, 255 & n.3 (5th Cir. 2000)). Rule           11    of the

Federal Rules of Criminal Procedure provides procedural safeguards for assuring that guilty pleas

are voluntary and knowing, by requiring a judge to ensure the defendant understands the law

governing his crime in relation to the facts of his case, as well as his rights as a criminal defendant.

United States   v.   Vonn, 535 U.S. 55, 62 (2002).




                                                       4
       At the conclusion of Summons's Rule          11   hearing the Magistrate Judge submitted the

following findings of fact:

        1. The defendant, with the advice of the defendant's attorney, consented to enter
       this guilty plea before the Magistrate Judge, subject to final approval and sentencing
       by the District Judge;

       2. The defendant fully understands the nature of the charge to which the defendant
       pled and possible penalties;

       3. The defendant understands the defendant's constitutional and statutory rights,
       that those constitutional and statutory rights can be waived, and the meaning and
       effect of waiving those constitutional and statutory rights;

       4. The defendant waived the right to appeal except in a case in which the sentence
       imposed is greater than the maximum sentence authorized by statute. The defendant
       also waived the right to challenge the defendant's conviction or sentence under 28
       U.S.C. § 2241 and 2255. The defendant did not waive the right to raise a challenge
       based on ineffective assistance of counsel and prosecutorial misconduct;

       5. The   defendant's plea was made freely and voluntarily;

       6. The defendant is competent to enter this plea     of guilty; and

       7. There is a factual basis for this plea.

       8. The defendant has reviewed the plea agreement carefully with the defendant's
       attorney. The defendant further advised that the defendant understands the plea
       agreement and agrees to be bound by the plea agreement.

(ECF No. 20 at 2).

       The Fifth Circuit affords "great weight to the defendant's statements at the plea colloquy."

United States v. Cothran, 302 F.3d 279, 283-84 (5th Cir. 2002). Furthermore, a petitioner's "clear

and unambiguous plea agreement is afforded great evidentiary weight," see United States     v.   Abreo,

30 F.3d 29, 32 (5th Cir. 1994), and bald allegations to the contrary are insufficient to merit   §   2255

relief. Accordingly, the Court concludes Summons's waiver of his right to attack his conviction

and sentence was knowing and voluntary. Therefore, any claims regarding the validity of his
conviction and sentence, other than his claims of ineffective assistance of counsel, may be denied

and dismissed solely on this basis. Mabry         v.   Johnson, 467 U.S. 504, 508 (1984); Brady   v.   United

States, 397 U.S. 742, 755-56 (1970).

       C. Merits

       1.   "Due Process Fifth Amendment Violation"

       Summons contends: "The statue under which I was charge[d] is too vague that it violates

the constitution." (ECF No. 35 at 4).

                The Fifth Amendment provides that "[n]o person shall . . . be deprived of
       life, liberty, or property, without due process of law." [Supreme Court precedents]
       establish that the Government violates this guarantee by taking away someone's
       life, liberty, or property under a criminal law so vague that it fails to give ordinary
       people fair notice of the conduct it punishes, or so standardless that it invites
       arbitrary enforcement. Kolender v. Lawson, 461 U.S. 352, 357-358, 103 S. Ct.
       1855, 75 L.Ed.2d 903 (1983).

Johnson   v.   United States, 135 S. Ct. 2551, 2556 (2015).

       Summons was convicted of violating 18 U.S.C.              §   1343 and 1349 (attempt and conspiracy

to commit wire fraud) and 18 U.S.C.     §   1   028A(a)( 1) (identity theft). The elements of conspiracy to

commit wire fraud are: (1) two or more persons made an agreement to commit an unlawful act;

(2) the defendant knew the unlawful purpose            of the agreement; and (3) the defendant joined in the

agreement willfully, with the intent to further the unlawful purpose. See United States           v.   Grant,

683 F.3d 639, 643 (5th Cir. 2012). "An agreement may be inferred from concert                     of action,

voluntary participation may be inferred from a collection of circumstances, and knowledge may

be inferred from surrounding circumstances." United States             v.   Simpson, 741 F.3d 539, 547 (5th

Cir. 2014) (internal quotations omitted). The elements of identity theft are: (1) the defendant

knowingly possessed a means of identification of another person; (2) the defendant knew that the
means of identification belonged to another person; (3) the defendant knew that he was without

lawful authority to possess the means of identification; and (4) the defendant possessed the means

of identification during and in relation to a predicate offense.

         The information in this matter, to which Summons pleaded guilty, described specific

instances of wire fraud and identity theft by Summons, and was not vague or indefinite. See id. at

548. Furthermore, the Court is unaware of any published opinion by any federal court finding

18   U.S.C.   §   1343, 1349, or 1028A(a)(l) unconstitutionally vague. Accordingly, this claim is

without substantive merit.

         2. "Due Process Fifth Amendment Violation"

         Summons asserts: "I was ordered to pay restitution for monetary losses I was not charged

with or convicted of." (ECF No. 35 at 5). This claim is not cognizable in a             §   2255 action. See

Un ited States v. Hatten, 167 F.3d 884, 887 (5th Cir. 1999) ("complaints concerning restitution may

not be addressed in     §   2255 proceedings"); United States v. Walker, 78 F.3d 582, 1996 WL 60750,

at *3 (5th Cir. 1996) (same).        Cf United States   v.   Segler, 37 F.3d 1131, 1136-37 (5th Cir. 1994)

(claims of ineffective assistance of counsel in connection with the imposition of a fine are not

cognizable in a     §   2255 proceeding because such claims have no bearing on the defendant's

custody).

         3. "Double Jeopardy Fifth Amendment Violation"

         Summons asserts he "was punished twice for a single offense. I was sentenced to serve 120

months in prison as well as      3   years of supervised release for Count 1." (ECF No. 35 at 7). Broadly

construing this claim, Summons argues these "multiple punishments" for the same offense violated

his right to be free of double jeopardy.


                                                        7
       A period of supervised release is part of the defendant's sentence rather than a sentence

somehow distinct from the sentence of imprisonment. See 18 U.S.C.                              §   3583(a) ("The court, in

imposing a sentence to a term of imprisonment                    .    .   .    may include as part of the sentence a

requirement   . . .   of supervised release."); United States                 v.   Benbrook, 119 F.3d 338, 341 (5th Cir.

1997). Because a sentence of imprisonment followed by a term of supervised release does not, as

a matter of law, constitute multiple punishments for the same offense, this claim is without merit.

       4. "Double Jeopardy Fifth Amendment Violation"

       Summons also contends: "I was punished twice for a single offense. I was sentenced to

serve 24 months in prison as well as      1   year of supervised release for Count 2." (ECF No. 35 at 8).

This claim fails for the same reason Summons's third claim for relief fails.

       5. "Double Jeopardy 5th Amendment violation"

       Summons asserts his "punishment was determined by my criminal history things that I was

punish[ed] for up to 20 years ago." (ECF No. 35 at 15). Broadly construing this claim, Summons

argues his right to be free of double jeopardy was violated because his sentence for the instant

crimes was enhanced by his prior crimes, for which he had already been punished.

       No person shall "be subject for the same offence to be twice put in jeopardy of life or limb."

U.S. Const. amend. V. The Double Jeopardy Clause protects, among other things, against multiple

or successive punishments for the same offense. See Department ofRevenue                              ofMontana v. Kurth
Ranch, 511 U.S. 767, 769 n.1 (1994); Albernaz                    v.       United States, 450 U.S. 333, 343 (1981).

However,   " [e]nhancement statutes, whether in the nature of criminal history provisions such as
those contained in the Sentencing Guidelines.        .   .   do not change the penalty imposed for the earlier




                                                             8
conviction." Witte    v.   United Stales, 515 U.S. 389, 400 (1995) (quoting Nichols    v.    United States,

511 U.S. 738, 747 (1994)).

                 In repeatedly upholding such recidivism statutes, [the Supreme Court has]
         rejected double jeopardy challenges because the enhanced punishment imposed for
         the later offense is not to be viewed as either a new jeopardy or additional penalty
         for the earlier crimes, but instead as a stiffened penalty for the latest crime, which
         is considered to be an aggravated offense because a repetitive one.

Id. (internal quotations omitted).

          Pursuant to Witte, the enhancement of Summons's sentence was not multiple punishment

for the same offense, but rather a stiffened penalty for the latest crime. Therefore, the use of

Summons's criminal history for enhancement purposes did not violate double jeopardy. See Sudds

v.   Maggio, 696 F.2d 415, 417 (5th Cir. 1983); United States v. Bowdach, 561 F.2d 1160, 1175 (5th

Cir. 1977); Woodwardv. Beto, 447 F.2d 103,104-05 (5th Cir. 1971) ("[H]abitutal offender statutes

do not violate the double jeopardy clause of the United States Constitution."); United States             v.


Shaw, 26 F.3d 700, 701 (7th Cir. 1994) (collecting cases).

          6. "1)ue process 5th Amendment violation"

          Summons asserts: "The sentencing guidelines were erroneously applied. They over

estimate my criminal history [and] miscalculated the monetary losses and the number of victims.

They also overlooked the mitigating factors." (ECF No. 35 at 15). Claims alleging misapplication

of the Sentencing Guidelines are not cognizable in      §   2255 actions. United States     v.   Williamson,

183 F.3d 458, 462 (5th Cir. 1999), citing Segler, 37 F.3d at 1134; United States v. Faubion, 19

F.3d 226, 233 (5th Cir. 1994). Because this claim is not cognizable in a      §   2255 action, relief on

this claim must be denied.
            7. "Ineffective Assistance of counsel. 6th Amendment violation"

            Summons alleges his counsel

               practiced deception," and "lied to me in order to force me to request the court to
            appoint her to my case. She never communicated my counter offer to the United
            States Assistant Attorney. [S]he failed to give me my PSR in a timely manner, thus
            limiting my ability to review it thoroughly. She also failed to object to the errors I
            instructed her to raise. She never explained my rights to me in a way that was
            understandable to me and overall [s]he never represented my interests.

(ECF No. 35 at 15). These allegations regarding counsel are conclusory and, therefore, are an

insufficient basis for relief. United States     v.   Holmes, 406 F.3d 337, 361 (5th Cir. 2005) ("Mere

conclusory allegations in support of a claim of ineffective assistance of counsel are insufficient to

raise a constitutional issue.")

            Additionally, the claims are without support in the record and are without merit. The Sixth

Amendment guarantees criminal defendants the right to effective assistance of counsel, including

the effective assistance of counsel when entering a guilty plea. Lee          v.   United States, 137 S. Ct.

1958, 1964 (2017). An ineffective assistance           of counsel claim in the context of a guilty plea is

subject to the same standard as any other ineffective assistance claim, i.e., the Strickland standard.

Hill   v.   Lockhart, 474 U.S. 52, 57 (1985). To successfully state a Strickland claim, a movant must

demonstrate his counsel's performance was deficient and the deficient performance prejudiced his

defense. Stricklandv. Washington, 466 U.S. 668, 687 (1984). The burden of proof is on the movant

alleging ineffective assistance of counsel. United States        v.   Chavez, 193 F.3d 375, 378 (5th Cir.

1999).

            To satisfy the first prong of the Strickland test, a movant must establish his counsel's

performance fell below an objective standard of reasonable competence. Lockhart v. Fretwell, 506

U.S. 364, 369-70 (1993); United States v. Kayode, 777 F.3d 719, 723 (5th Cir. 2014). In the context

                                                       10
of a guilty plea, Strickland's "prejudice" analysis "focuses on whether counsel's constitutionally

ineffective performance affected the outcome of the plea process." Hill, 474 U.S. at 58.

Accordingly, to satisfy the prejudice test the movant must show "a reasonable probability that, but

for counsel's errors, he would not have pleaded guilty and would have insisted on going to trial."

Id. A movant may also establish prejudice arising from       counsel's alleged deficiencies by showing

he would have had a reasonable chance of obtaining an acquittal or a lesser sentence at trial. United

States   v.   Batamula, 823 F.3d 237, 240 (5th Cir. 2016).

             Summons must affirmatively plead the actual prejudice resulting from his counsel's

deficiencies. Hill, 474 U.S. at 60. The probability of prejudice may not be based upon conjecture

or speculation. United States     v.   Woods, 870 F.2d 285, 288 n.3 (5th Cir. 1989). Reviewing courts

must consider the totality of the evidence before the finder of fact in assessing whether the result

would likely have been different absent the alleged errors of counsel. Strickland, 466 U.S. at 695-

96. Furthermore; a court's prediction about whether the defendant had a reasonable chance          of

obtaining a more favorable result should be made objectively. Batamula, 823 F.3d at 240 (citing

Pilla   v.    United States, 668 F.3d 368, 373 (6th Cir. 2012) ("[Defendantl cannot [show prejudice]

merely by telling us now that she would have gone to trial then if she had gotten different advice.

The test is objective, not subjective[.]")).

             Summons claims he was lied to and forced "to request the court to appoint" Ms. Boykin as

his counsel. Summons does not describe what he alleges to have been improper about the

appointment, and the record indicates Ms. Boykin was appointed because she represented

Summons against similar state charges beginning in February of 2017. (ECF No. 4 1-1). Summons




                                                     11
does not meet his burden of proving ineffective assistance because he does not explain how this

appointment prejudiced his defense by inducing him to plead guilty.

       Summons also states counsel "never communicated my counter offer to the [government]."

(ECF No. 35 at 15). Summons does not explain when or what he counter-offered. Nor does he

explain how he knows this counter-offer was not relayed to the Government. This claim is also

belied by the plea agreement, in which he stated he was satisfied with his counsel's representation.

(ECF No.   5   at 8, 10). The record does not support Summons's allegation that his counsel failed to

convey a counter-offer to the Government. Accordingly, Summons has not met his burden of

proving his counsel's performance was deficient in this regard.

       Summons claims his counsel "failed to give me my PSR in a timely manner." (ECF No.

35 at 15). The Local Rules      of Criminal Procedure require defense counsel to consult with the

defendant and submit any objections to the PSR within 10 days after the presentence report is

submitted. Summons's presentence report is dated August 22, 2017, and Ms. Boykin states in her

affidavit that she "met with Mr. Summons on September 9, 2017 to discuss his Pre-Sentence

Report." (ECF No. 27; ECF No. 41-1 at 3). Furthermore, Summons is unable to establish prejudice

from this alleged error, as counsel timely submitted objections to the PSR, which the Probation

Officer included in the revised PSR prior to Summons's sentencing. (ECF No. 26; ECF No. 29).

       Summons also alleges Ms. Boykin "failed to object to the errors I instructed her to raise."

(ECF No. 35 at 15). Summons does not describe his instructions; Ms. Boykin explains Summons

wanted to object to the loss amount and to assert he was coerced into participating in the fraud

scheme. (ECF No. 41-1 at 3). As to the first objection, Summons is unable to establish either

deficient performance or prejudice because Ms. Boykin did object to multiple aspects of the loss


                                                  12
amount calculation. (ECF No. 26-1). Regarding the claim of coercion, Ms. Boykin avers she

explained to Summons the "chance of losing his 'acceptance of responsibility' credit" had he

raised this allegation, and she states Summons "agreed that he would take responsibility instead."

(ECF No. 4 1-1). Counsel's performance was not deficient because she correctly advised Summons

of the law, i.e., that arguing coercion or duress at his sentencing proceeding could result in an

increase in the applicable sentencing guidelines range. See United States            v.   Brigman, 953 F.2d

906, 909 (5th Cir. 1992) (finding inadequate acceptance of responsibility where defendant

"attempts to excuse his acts" at sentencing); United States   v.   Bell, 417 F. App'x 420, 422 (5th Cir.

2011) (affirming withdrawal of acceptance of responsibility credit where defendant "deflected

responsibility" and "portrayed himself as a victim" at sentencing).

       Finally, Summons claims counsel "never explained my rights to me in a way that was

understandable to me and overall [s]he never represented my interests." (ECF No. 35 at 15).

Summons has not established counsel's performance was deficient or prejudicial. Ms. Boykin

states she met or spoke with Summons on seven occasions prior to the entry of his guilty plea.

(ECF No. 41-1 at 1-2). In Summons's waiver of indictment he agreed he "was advised in open

court of my rights and the nature of the proposed charges against me." (ECF No. 17). In his

Findings of Fact the Magistrate Judge confirmed "[t]he defendant understands the defendant's

constitutional and statutory rights." (ECF No. 20 at 2). This claim is also contradicted by the

written plea agreement, wherein Summons declared he understood and was waiving certain listed

rights, and that he had "sufficient time to discuss the case with [his] attorney." (ECF No.        5   at 5-6,

8, 10). The representations in Summons's "written plea   agreement.      . .   are entitled to a presumption




                                                 13
of regularity and are accorded great evidentiary weight." United States v. Soliz, 359 F. App'x 466,

470 (5th Cir. 2009).

       Moreover, Summons has not established a reasonable probability the result of the

proceeding would have been different but for any of counsel's purported errors. Hill, 474 U.S. at

58. The evidence against Summons was substantial and, therefore, there is little likelihood

Summons would have been acquitted had he insisted on going to trial. Nor has Summons shown

he would have received a lesser sentence had he proceeded to trial; the plea agreement was

extremely beneficial to Summons as it reduced his guideline sentencing range for acceptance of

responsibility and allowed him to avoid prosecution by the state authorities. Accordingly,

Summons's claim of ineffective assistance of counsel fails.

                                     Certificate of Appealability

       An appeal may not be taken to the court of appeals from a final order in a § 2255 proceeding

"unless a circuit justice or judge issues a certificate of appealability." 28 U.S.C.   §   2253(c) (1)(A).

Pursuant to Rule   11   of the Federal Rules Governing Section 2255 Proceedings, the district court

must issue or deny a certificate of appealability when it enters a final order adverse to the applicant.

       A certificate of appealability may issue only if a movant has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained

the requirement associated with a "substantial showing of the denial of a constitutional right" in

Slack v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejects a movant's

constitutional claims on the merits, "the petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or wrong." Id. "When a

district court denies a habeas petition on procedural grounds without reaching the petitioner's


                                                   14
underlying constitutional claim, a COA should issue when the petitioner shows, at least, that jurists

of reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling." Id.

       In this case, reasonable jurists could not debate the denial of Summons's         §   2255 motion on

substantive or procedural grounds, nor find the issues presented are adequate to deserve

encouragement to proceed. MillerEl v.          Cockrell,   537 U.S. 322, 327 (2003) (citing Slack, 529 U.S.

at 484). Thus, a certificate of appealability shall not be issued.

                                                  Conclusion

       Accordingly,

       IT IS ORI)ERED that Movant Shahied Summons's Motion to Vacate, Set Aside, or

Correct Sentence Under 28 U.S.C.         §   2255 [ECF No. 35] is DENIED.

       IT IS FURThER OR1)ERED that a certificate of appealability is DENIED.

       SIGNED this the        jlay of February 2019.

                                                   SA'
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                      15
